Citation Nr: 0918683	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The credible lay evidence of record establishes that the 
Veteran sustained a low back injury in service.

2.  A currently manifested low back disorder, which includes 
diagnosed degenerative disease of the lumbar spine, is shown 
as likely as not to be due to a low back injury sustained in 
service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, a 
low back disorder manifested by degenerative disease, is due 
to an injury that was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service 
connection for a low back disorder, which represents a 
complete grant of the benefit sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to 
discuss whether VA has complied with its duties to notify and 
assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2008).


Factual Background

The Veteran filed a service connection claim for a low back 
disorder in June 2005.  He reports that he sustained a low 
back injury in 1956 while stationed at the White Sands 
Proving Ground.  He has explained that he was hit in the low 
back by a door handle from a kitchen freezer and was 
hospitalized or treated at a clinic as a result of this 
injury, and was later treated again for this injury at Fort 
Bliss, Texas.

The Veteran's STRs are entirely unavailable in this case.  In 
September 2005, certification was received from the NPRC to 
the effect that the STRs were destroyed in a fire.  In 
October 2005, the Veteran was issued formal notification of 
the unavailability of his STRs and was invited to submit for 
the file any STRs or personnel records that he may have.  He 
had none of his own records to provide.

Private and VA medical records dated from 1998 to 2005 
include entries dated in June 1998 which reflect that the 
Veteran received treatment for low back pain after he 
experienced a sudden onset of pain of the lumbar spine 
following opening a banquet table.  Entries dated in August 
2004 document the Veteran's complaints of low back pain 
radiating into the left leg.  The Veteran was treated for 
spasms in May 2005.  Spurring at L3, L4, and L5 was 
documented in a June 2005 record.  X-ray findings made in 
2005 revealed an old compression fracture at L1-L2; 
scoliosis, and severe degenerative disc disease.   

The file contains a June 2005 statement from a chiropractor 
indicating that he saw the Veteran at that time due to 
complaints of a many year history of low back pain aggravated 
by activities.  A past medical history of a low back injury 
in service was noted.  The chiropractor referenced X-ray 
films taken in June 2005 which revealed an old L1-L2 
compression fracture, scoliosis and severe degenerative disc 
disease at L5-S1.  A diagnosis of degenerative disc disease 
(DDD) causing sciatica due to an old spinal injury including 
a compression fracture of the vertebrae was made and the 
chiropractor opined that the Veteran suffered from pain as a 
result of the old lumbar injury that he suffered in service. 

A second statement dated in June 2005 from another 
chiropractor is also on file.  The statement reflects that 
the Veteran had been a patient for 10 years and was seen for 
evaluation in mid-June 2005.  X-ray films revealed advanced 
degenerative arthritis/osteoarthritis at L3-4 and L5-S1, with 
subluxation from L1 to L5.  Also shown was progressive 
osteophytosis at L3-4 and L5-S1.  The chiropractor noted that 
he had reviewed the exam findings and the Veteran's history 
and observed that the Veteran had been treated over 10 years 
ago for similar symptomatology.  The chiropractor opined that 
the Veteran suffered from chronic pain as residual of a back 
injury suffered several decades ago and noted that there was 
no indication that the Veteran had suffered from any other 
injury or accident..

Also on file is a June 2005 statement from a Doctor of 
Osteopathy (D.O.) who indicated that the Veteran had been a 
patient of his for several years and had been treated for 
back pain.  After reviewing the Veteran's medical records and 
personal history, the specialist observed that the Veteran 
had not sustained any recent injuries and opined that the 
Veteran's back pain was related to an old injury sustained 
during service.   

A VA MRI report dated in July 2006 reflects that an 
impression degenerative disease of the lumbar spine, 
superimposed on a levo-scolitic deformity, was made.  

In September 2006, the Veteran's sisters (2 of them) provided 
statements to the effect that their brother had sustained an 
injury during service when a large freezer door hit him in 
the back.  They reported that he was hospitalized, following 
which he was placed on a leave of absence for 30 days.  They 
indicated that he had suffered from back pain for many years 
since the injury.



Analysis

The Veteran has asserted in his correspondence to VA that his 
claimed low back disorder originated from low back injury 
sustained in 1956 while stationed at the White Sands Proving 
Ground.

In a case such as this where the Veteran's STRs are 
unavailable, the Board's obligation to explain its findings 
and conclusions, and to consider carefully the benefit-of- 
the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board must point out; however, the O'Hare 
precedent does not raise a presumption that the missing 
medical records would, if they still existed, necessarily 
support the claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when a veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, to include arthritis, if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the Veteran is claiming service connection for 
a low back disorder.  The file contains evidence of several 
currently manifested low back disorders including 
degenerative disease of the lumbar spine identified on an MRI 
study conducted in 2006.  Accordingly, the first Hickson 
element of service connection - medical evidence of a claimed 
disability - is satisfied.

The Veteran has asserted numerous times that he sustained a 
low back injury in 1956 when he was hit in the back with a 
large freezer door while he was stationed at the White Sands 
Proving Ground.  He has further explained that he was 
hospitalized or treated at a clinic during service as a 
result of this injury.  Lay statements from two of the 
Veteran's family members also attest to this history.  


The Board notes at this point that the Veteran's STRs are not 
on record and are presumed to have been destroyed in a fire 
at the National Personnel Records Center (NPRC); the file 
shows that the RO made diligent but unavailing attempts to 
obtain the STRs and surgeon general office records (SGOs) in 
2005 and 2006, but all such efforts were unsuccessful.

Where the service medical records were destroyed, the Veteran 
is competent to report about factual matters about which he 
had firsthand knowledge, including experiencing pain or 
injury during service, reporting to sick call, and undergoing 
treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

As indicated herein, in addition two of the Veteran's sisters 
submitted statements for the record attesting to the 
occurrence of a back injury in service for which the Veteran 
was hospitalized.  The accounts by the sisters correspond 
closely to the Veteran's own account of the injury.  As such, 
the Board finds that the letters from the Veteran's sisters 
corroborate the Veteran's report of sustaining a low back 
injury during service, particularly as the Veteran's STR are 
presumed to have been destroyed while in government custody.  
Accordingly, the second Hickson element of service connection 
- evidence of an injury in service - is satisfied, and the 
remaining question is medical evidence of nexus between the 
injury in service and the claimed disability.

The Board notes in this regard that, in such situations, case 
law does not lower the legal standard for proving a case of 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

In 2005, three different private medical professionals 
provided statements etiologically linking the Veteran's 
currently manifested and diagnosed low back manifestations 
with his credible report of sustaining a back injury in 
service.  For example, in 2005 a chiropractor rendered a 
diagnosis of DDD causing sciatica due to an old spinal injury 
including a compression fracture of the vertebrae and opined 
that the Veteran suffered from pain as a result of the old 
lumbar injury that he suffered in service.  A Doctor of 
Osteopathy reviewed the Veteran's medical records and 
personal history and noted that the Veteran had not sustained 
any recent injuries and opined that the Veteran's back 
problems were related to an old injury sustained during 
service.  Another chiropractor opined that the Veteran 
suffered from chronic pain as residual of a back injury 
suffered several decades ago and also noted that there was no 
indication that the Veteran had suffered from any other 
injury or accident.  In addition, X-ray films of 2005 showed 
evidence of an old compression fracture at L1-L2 which may at 
least possibly represent residuals of the injury in service. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  
Further, it is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The three medical opinions provided for the file were 
rejected by the RO based on the explanation that these 
competent medical specialists did not have access to the STRs 
and relied solely on an uncorroborated medical history 
provided by the Veteran.  Initially, the Board again notes 
that there are no STRs available in this case for review.  In 
addition, the Court has held that VA can not reject a medical 
opinion simply because it is based on a history supplied by 
the Veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  Here, the Board has determined 
that the history provided by the Veteran as to the occurrence 
of a back injury in service is credible and moreover, his 
account has been corroborated by two close family members.  

The non-VA practitioners in this case have articulated strong 
opinions of nexus, and supported those opinions with clinical 
rationale and citation to the Veteran's medical history.  
Significantly, these medical opinions were based on a 
credible and accurate factual predicate and as such are 
considered to be highly probative in this case.  Further, and 
importantly, there is no conflicting medical evidence of 
record to call any of these opinions into question.  

The Board accordingly finds that the criteria for direct 
service connection for a low back disability are met.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

In light of foregoing, and by resolving all reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection for a low back disorder is warranted.


ORDER

Service connection for a low back disorder is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


